[Cite as State ex rel. Lyons v. Skinner, 2020-Ohio-3008.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


[State ex rel. Margene Lyons et al.,                    :

                 Relators,                              :
                                                                  No. 19AP-815
v.                                                      :
                                                            (REGULAR CALENDAR)
Judge Jarrod B. Skinner,                                :

                 Respondent].                           :




                                          D E C I S I O N

                                       Rendered on May 19, 2020


                 Margene Lyons, Ronald Brown, and Tonya Brown, pro se.

                                              IN MANDAMUS

BROWN, J.
        {¶ 1} Relators, Margene Lyons, Ronald Brown, and Tonya Brown, have filed an
original action requesting this court issue a writ of mandamus ordering respondent,
Jarrod B. Skinner, a judge of the Franklin County Municipal Court, to stay an eviction
action and enforce a previously entered order setting the case for mediation.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of
Appeals, this matter was referred to a magistrate of this court who issued the appended
decision, including findings of fact and conclusions of law.             In that decision, the
magistrate recommended relators' action be dismissed sua sponte as moot on the ground
"relators seek to compel the trial court to act, and the trial court has now done so." (Mag.
Decision at 12.) More specifically, the magistrate took judicial notice of the fact the
Franklin County Municipal Court entered a final order in the underlying eviction action
on January 16, 2020, and "thereby disposed of * * * the pending mediation process."
(Mag. Decision at 12.) No objections have been filed to that decision.
No. 19AP-815                                                                                                      2


        {¶ 3} Finding no error of law or other defect on the face of the magistrate's
decision, and based on this court's independent review,1 we adopt the magistrate's
decision as our own, including the findings of fact and conclusions of law contained
therein. In accordance with the magistrate's recommendation, this mandamus action is
dismissed as moot.
                                                                                             Action dismissed.

                               SADLER, P.J., and DORRIAN, J., concur.

                                         _________________




1We take judicial notice that, subsequent to the magistrate's decision (rendered on February 13, 2020), the Franklin
County Municipal Court, on March 4, 2020, filed a journal entry of dismissal in Franklin M.C. No. 2019CVG32496.
No. 19AP-815                                                                           3


                                       APPENDIX

                           IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT

[State ex rel. Margene Lyons et al.,            :

               Relators,                        :

               v.                               :                No. 19AP-815

Judge Jarrod B. Skinner],                       :          (REGULAR CALENDAR)

               Respondent.                      :


                           MAGISTRATE'S DECISION

                              Rendered on February 13, 2020


               Margene Lyons, Ronald Brown, and Tonya Brown, pro se.


                                   IN MANDAMUS
                              ON SUA SPONTE DISMISSAL

       {¶ 4} Relators, Margene Lyons, Ronald Brown, and Tonya Brown filed this
original action seeking a writ of mandamus ordering respondent, Jarrod B. Skinner, a
judge of the Franklin County Municipal Court, to stay the action and enforce a previously
entered order setting the case for mediation.
Findings of Fact:
       {¶ 5} 1. Relators are defendants in an eviction action in Franklin County
Municipal Court under case No. 2019CVG32496.
       {¶ 6} 2. Relators filed their complaint in mandamus with this court on
December 3, 2019.
       {¶ 7} 3. Respondent entered the final order in the eviction action on January 16,
2020 titled as "WRIT OF RESTITUTION RETURNED SHOWING SET OUT
COMPLETED." (Emphasis sic.)
No. 19AP-815                                                                                   4


       {¶ 8} 4. Relators' complaint in mandamus identifies the "Appellee" as Oakwood
Management Company, the plaintiff in the eviction case. The complaint otherwise makes
clear that relators request a writ directed to the judge presiding over their eviction case.
       {¶ 9} 5. Neither the respondent judge nor Oakwood Management Company have
filed a pleading in this case.
Discussion and Conclusions of Law:
       {¶ 10} In order for this court to issue a writ of mandamus, relators must show a
clear legal right to the relief sought, a clear legal duty for the respondent to perform a
requested act, and the absence of a plain and adequate remedy for relators in the ordinary
course of the law. State ex rel. Berger v. McMonagle, 6 Ohio St. 3d 28-29 (1983).
       {¶ 11} Although procedendo is the more appropriate remedy, "mandamus will lie
when a trial court has refused to render, or unduly delayed rendering, a judgment." State
ex rel. Reynolds v. Basinger, 99 Ohio St. 3d 303, 2003-Ohio-3631, ¶ 5. However, a writ
will not issue to compel the performance of a duty that has already been performed. State
ex rel. Graham v. Niemeyer, 106 Ohio St. 3d 466, 2005-Ohio-5522, ¶ 4. An appellate
court can " 'take judicial notice that the requested act has been performed.' " State ex rel.
Hillman v. Brown, 10th Dist. No. 17AP-836, 2018-Ohio-2409, ¶ 4-5, quoting State ex rel.
Stanley v. D'Apolito, 7th Dist. No. 12MA218, 2013-Ohio-428, ¶ 8, citing State ex rel.
Grove v. Nadel, 84 Ohio St. 3d 252-53 (1998).
       {¶ 12} The magistrate has taken judicial notice that Franklin County Municipal
Court has entered final judgment in its case, and thereby disposed of, directly or
indirectly, the pending mediation process. As a result, the magistrate concludes that the
present original action has become moot because relators seek to compel the trial court to
act, and the trial court has now done so. This court having jurisdiction only over live
controversies, this original action must be dismissed for lack of jurisdiction. State ex rel.
Cincinnati Enquirer v. Hunter, 141 Ohio St. 3d 419, 2014-Ohio-5457, ¶ 4. It is the
magistrate's decision that this court sua sponte dismiss this action.


                                               /S/ MAGISTRATE
                                               MARTIN L. DAVIS
No. 19AP-815                                                                       5


                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R.
               53(D)(3)(a)(ii), unless the party timely and specifically objects
               to that factual finding or legal conclusion as required by Civ.R.
               53(D)(3)(b).